DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 and 7-11 (renumbered as 1-10 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 5 and 9:  

Claim 1. (Currently Amended) An integrated circuit, comprising: 

a specific pin; 

an output circuit coupled to the specific pin; 

a voltage detector coupled to the specific pin, and configured to obtain a detection voltage value from the specific pin; and 

a controller, in response to an alert request, configured to provide a control signal to the output circuit based on the detection voltage value, so as to selectively to transmit an alert signal with a specific voltage level to the specific pin; 

wherein when the control signal instructs the integrated circuit to operate in a blocking mode, the output circuit blocks the alert signal with the specific voltage level from being transmitted to the specific pin, and when the control signal instructs the integrated circuit to operate in a transmission mode, the output circuit transmits the alert signal with the specific voltage level to the specific pin, 

wherein the voltage detector is coupled between the specific pin and the controller.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183